Van Hoesen, J.
The decision of the general term of the supreme court In the Matter of Andrew I. Roberts, though not of binding authority in this court, is entitled to so much weight and consideration that I shall follow it and govern my action by it. Where there are in one city three courts of con"current jurisdiction, good order requires that they shall so conduct their affairs that no one of them shall interrupt or weaken the force of the proceedings and adjudications of either the others. If counsel has discovered new evidence, which establishes the innocence of his client, let him apply to the court which formerly adjudged his client to be guilty of fraud, and he may there obtain leave to present his new proofs. Unless counsel expects the court of common pleas to reverse, modify or make void the decision of the supreme court, I can perceive no reason for making this application to the common pleas instead of applying to the supreme court for leave to renew in that court his former application.